DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 62-69, 72-74, 76, 77, 80, and 81  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Muskin  (US 7,771,278) and in further view of Gauthier at al. (US 6,290, 406).
  	Claims 62: Walker discloses a casino system, comprising:
 	at least one server; (server, [0047])
 	a printer;(printer, [0138])  	a gaming machine controller; ([0079], controller)
 	promotional coupon system; ([0161], coupon dispenser) and
 	an electronic gaming machine in communication with the at least one server, gaming machine controller, promotional coupon system, and the printer (gaming device in communication with at least one server, [0047]; gaming device in communication the printer [0154]), the electronic gaming machine configured to:
 	determine a first value representing funds available for wagering based upon a last gameplay action; (a balance after a game is played [0101])and
 initiate a cash-out event; (determining a cash out [0038, 0088, 0138] [0079, 0161]) Walker does not explicitly disclose wherein the printer responds to the cash-out event by providing a ticket associated with funds available for wagering based upon a last gameplay action and a ticket associated with a second value received from the at least one server.	However Muskin discloses wherein the printer responds to the cash-out event by  (see for example Col.4 lines 55-60, discloses two tickets can be issued at the slot machine,
one with the cashout amount only ( or cashout amount plus non-value message) and the other with the valuable promotional offer. This can be extended so that a machine can issue multiple tickets (>2) with various offers or coupons.  Also Col 6, lines 34-39 discloses information coming from a ticket server) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the server of Muskin in the invention of Walker, in order to better target promotions and advertisements to players (Muskin Col. 1 lines 25 and 26) 	Walker and Muskin do not explicitly disclose the printer further configured to print tickets, based on signals from the gaming machine controller and the promotional coupon system, in an order determined by an arbitration scheme.
 	However Gauthier discloses the printer further configured to print tickets, based on signals from the gaming machine controller and the promotional coupon system, in an order determined by an arbitration scheme. (Col. 6 lines 41-47, discloses a controller, print system and arbitration scheme) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the arbitration scheme of Gauthier in the invention of Walker and Muskin, in order to supply the printer with the data when needed.
Claim 63: Walker, Muskin and Gauthier discloses the casino system of claim 62, 
 wherein the at least one server determines the second value (see for example Col 6 lines 34-44)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the server of Muskin in the invention of Walker, in order to have encourage play by having multiple award values on the ticket. 
 	Claim 64: Walker, Muskin and Gauthier discloses the casino system of claim 62, wherein the first value is an amount of a currency. [0156] of Walker

 	Claim 65: Walker, Muskin and Gauthier discloses the casino system of claim 64, wherein the second value is different from the amount of the currency. (see [0158], discloses increasing credits  and also a increase a balance of an account(e.g. different currencies)) of Walker

 	Claim 66: Walker, Muskin and Gauthier disclose the casino system of claim 62, wherein the ticket comprises a coupon. [0138] of Walker

 	Claim 67: Walker, Muskin and Gauthier discloses the casino system of claim 62, wherein the at least one server determines the second value based on a player identifier. [0060] of Walker

[0556] of Walker

 	Claim 69: Walker discloses a casino system, comprising:
 	at least one server; (server, [0047])  	a printer; (printer, [0138])   	a gaming machine controller; ([0079], controller)
 	promotional coupon system; ([0161], coupon dispenser) and
 	an electronic gaming machine in communication with the at least one server, gaming machine controller, promotional coupon system and the printer, the electronic gaming machine configured to determine to initiate a cash-out event associated with a first value; (determining a cash out [0038, 0088, 0138], also see [0079, 0161]) wherein:
Walker does not explicitly disclose the at least one server responds to the cash-out event by instructing the printer to provide a ticket associated with a second value. 	However Muskin discloses at least one server responds to the cash-out event by instructing the printer to provide first ticket commensurate with the first cash out value and a second ticket associated with a second value. (see for example Col.4 lines 55-60, discloses two tickets can be issued at the slot machine, one with the cashout amount only ( or cashout amount plus non-value message) and the other with the valuable promotional offer. This can be extended so that a machine can issue multiple tickets (>2) with various offers or coupons.  Also Col 6, lines 34-39 discloses information coming from a ticket server) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date  of the claimed invention was made to use the server of Muskin in the (Muskin Col. 1 lines 25 and 26) 	Walker and Muskin do not explicitly disclose the printer further configured to print tickets, based on signals from the gaming machine controller and the promotional coupon system, in an order determined by an arbitration scheme.
 However Gauthier discloses the printer further configured to print tickets, based on signals from the gaming machine controller and the promotional coupon system, in an order determined by an arbitration scheme. (Col. 6 lines 41-47) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the arbitration scheme of Gauthier in the invention of Walker and Muskin, in order to supply the printer with the data when needed. 	Claim 72: Walker and Muskin discloses the casino system of claim 69, 
Walker does not explicitly disclose wherein the at least one server maintains a record of the ticket.  	However Muskin disclose wherein the at least one server maintains a record of the ticket. (see for example Col 6 lines 34-44) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the server of Muskin in the invention of Walker, in order to information regarding the ticket stored at the server, thereby insuring the tickets information and redemption history is maintained. 
([0556], reports the printing of the receipt) of Walker

 	Claim 74: Walker, Muskin and Gauthier discloses the casino system of claim 69, wherein the ticket includes a validation identifier. ([0556], unique identifier) of Walker  	 	Claim 76: Walker disclose a casino system, comprising: 	 at least one server; (server, [0047])  	 a value output device; (printer, [0138])  	a gaming machine controller; ([0079], controller)
 	promotional coupon system; ([0161], coupon dispenser)  and
an electronic gaming machine in communication with the at least one server and the value output device, (gaming device in communication with at least one server, [0047]; gaming device in communication the printer [0154]) 	Walker does not explicitly disclose the electronic gaming machine configured to provide a first instruction to the value output device to provide a first ticket associated with a cash out value; wherein: the value output device provides a anohter ticket that is different from the first ticket according to a second instruction received from the at least one server.  	However Muskin discloses disclose the electronic gaming machine configured to determine to provide a first instruction to the value output device to provide a ticket associated with a cashout value; the value output device provides another ticket that is different from the first
(see for example Col.4 lines 55-60, discloses two tickets can be issued at the slot machine, one with the cashout amount only ( or cashout amount plus non-value message) and the other with the valuable promotional offer. This can be extended so that a machine can issue multiple tickets (>2) with various offers or coupons.  Also Col 6, lines 34-39 discloses information coming from a ticket server) 	Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention was made to use the printing system of Muskin in the invention of Walker, in order to better target promotions and advertisements to players (Muskin Col. 1 lines 25 and 26) 	Walker and Muskin do not explicitly disclose the printer further configured to print tickets, based on signals from the gaming machine controller and the promotional coupon system, in an order determined by an arbitration scheme.
 However Gauthier discloses the printer further configured to print tickets, based on signals from the gaming machine controller and the promotional coupon system, in an order determined by an arbitration scheme. (Col. 6 lines 41-47) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the arbitration scheme of Gauthier in the invention of Walker and Muskin, in order to supply the printer with the data when needed. 	Claim 72: Walker, Muskin and Gauthier discloses the casino system of claim 69, 
Walker and Gauthier does not explicitly disclose wherein the at least one server maintains a record of the ticket.  	However Muskin disclose wherein the at least one server maintains a record of the ticket. (see for example Col 6 lines 34-44) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the server of Muskin in the invention of Walker, in order to information regarding the ticket stored at the server, thereby insuring the tickets information and redemption history is maintained.
 	Claim 77: Walker, Muskin and Gauthier discloses the casino system of claim 76, wherein the value output device comprises a voucher printer. ([0080], a printer) of Walker
   	 	Claim 80: Walker, Muskin and Gauthier discloses the casino system of claim 76, wherein the value output device comprises: a first port configured to communicate with the electronic gaming machine; [0140] and a second port configured to communicate with the at least one server. [0140], (walker) 	Claim 81: Walker, Muskin and Gauthier discloses the casino system of claim 76, but does not disclose wherein the second ticket is unrelated to a value of the first ticket. 
 	However Muskin discloses wherein the second ticket is unrelated to a value of the first ticket. Col.4 lines 55-60) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed  invention was made to use the server of Muskin in the invention of Walker, Muskin and Gauthier, in order to print multiple tickets thereby insuring that one ticket 
Claims 70 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Muskin  (US 7,771,278)  and in view of Gauthier at al. (US 6,290, 406) and in further view of Meyerhofer (US 2004/0095604) 	Claim 70: Walker, Muskin and Gauthier discloses the casino system of claim 69, but does not explicitly disclose wherein the at least one server determines a network address for the printer using a gaming machine identifier for the electronic gaming machine that is associated with the printer.   
  However Meyerhofer discloses wherein the at least one server determines a network address for the printer using a gaming machine identifier for the electronic gaming machine that is associated with the printer. [0029]  	It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to have modified the system of Walker, Muskin and Gauthier so as to have included wherein the at least one server determines a network address for the printer using a gaming machine identifier for the electronic gaming machine that is associated with the printer as taught by Meyerhofer in order to have the ability to print across a network. 	
Claim 71: Walker, Muskin and Gauthier discloses the casino system of claim 70, but does not explicitly disclose wherein the at least one server instructs the printer using the network address.  	However Meyerhofer discloses wherein the at least one server instructs the printer using the network address. [0029] 	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Walker, Muskin and Gauthier so as to have included wherein the at least one server instructs the printer using the network address as taught by Walker in order to have the ability to print across a network

Claims 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Muskin  (US 7,771,278) and in view of Gauthier at al. (US 6,290, 406) and in further view of Morita (US 2004/0186801)

  	Claim 75: Walker, Muskin and Gauthier discloses the casino system of claim 69, but does not explicitly disclose wherein the printer notifies the at least one server of a failure to provide the ticket.  	However Morita discloses wherein the printer notifies the at least one server of a failure to provide the ticket. [0166]
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to use the notification of Morita in the invention of Walker, Muskin and Gauthier, in order to properly monitor the printing thereby insuring that the user is aware if there was a problem printing the ticket.

Claim 78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in further view  in view Muskin  (US 7,771,278) in further in view of  Gauthier at al. (US 6,290, 406) and in further view of  Brooks et al. (2005/0195432)
Claim 78: Walker, Muskin and Gauthier discloses the casino system of claim 76, but does not explicitly disclose wherein the printer determines that the  second instruction to provide the second ticket preempts providing the first ticket. 	However Brooks wherein the printer determines that the second instruction to provide the second ticket preempts providing the first ticket. ([0016])
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the printing system of Brooks in the invention of Walker, Muskin and Gauthier, in order to give a preference to which ticket is printed.

Claim 79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Muskin  (US 7,771,278) in view of  Gauthier at al. (US 6,290, 406) in further view of Rowe (US 2003/0171145)
	Claim 79: Walker, Muskin and Gauthier discloses the casino system of claim 76, but does not explicitly disclose wherein the at least one server receives a notification when the second ticket is redeemed.  	However Rowe discloses wherein the at least one server receives a notification when the second ticket is redeemed.  [0058] 	Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention was made to use the notification system of Rowe in the invention of Walker, Muskin and Gauthier, in order to insure a record is maintained of the redeemed tickets.
Response to Arguments
Applicant’s arguments with respect to claim(s) 62-69 and 72-74 have been considered but are moot due to the updated rejection above. The applicant argues that the references of Walker  and Muskin do not disclose  the printer further configured to print tickets, based on signals from the gaming machine controller and the promotional coupon system, in an order determined by an arbitration scheme., the Examiner respectfully disagrees in the updated rejection above,  the reference of Gauthier disclose at . (Col. 6 lines 41-47) a controller, print system and arbitration scheme. The aforementioned citation is substantially equivalent to the applicant’s added limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621